 

Exhibit 10.4

 

No. 1

 

As of December 1, 2004

 

TREX COMPANY, INC.

 

REIMBURSEMENT NOTE

 

TREX COMPANY, INC. (the “Corporation” or the “Maker”), a corporation organized
under the laws of the State of Delaware, for value received, hereby promises to
pay to JPMORGAN CHASE BANK, N.A. (the “Holder”), the principal sum of
$25,308,220.00 in the amounts and in the manner hereinafter described, and to
pay to the Holder interest thereon and certain other amounts payable hereunder,
on the dates, in the amounts and in the manner hereinafter described.

 

Certain capitalized words and terms used in this Note and not defined herein
shall have the respective meanings herein given such words and terms in the
Reimbursement Agreement as described below.

 

This Note is issued for the purpose of evidencing and securing the Corporation’s
payment obligations in respect of the issuance of a letter of credit by JPMorgan
Chase Bank, N.A. (the “Bank”) under the Reimbursement and Credit Agreement dated
as of December 1, 2004 (the “Reimbursement Agreement”) in order to secure
$25,000,000 aggregate principal amount of Variable Rate Demand Environmental
Improvement Revenue Bonds (Trex Company, Inc. Project), Series 2004 issued by
the Mississippi Business Finance Corporation (the “MBFC”) under the Trust
Indenture dated as of December 1, 2004 (the “Bond Indenture”) between the MBFC
and J.P. Morgan Trust Company, National Association, as bond trustee (the “Bond
Trustee”).

 

The sums payable under this Note shall be as follows and shall be paid in the
manner hereinafter set forth:

 

(a) The Corporation agrees to reimburse the Bank without the requirement for
notice or demand, both of which are expressly waived by the Corporation, for any
amounts drawn on the Letter of Credit on the same Business Day as such drawing
is honored by the Bank. The Corporation and the Bank agree that the
reimbursement in full for each drawing on the date such drawing is made is
intended to be a contemporaneous exchange for new value given to the Corporation
by the Bank.

 

(b) Subject to the terms of the Reimbursement Agreement, amounts relating to
principal drawings not reimbursed by 3:00 P.M. (prevailing Eastern time) in
immediately available funds on such Business Day shall bear interest daily at
the Default Rate from and including the date of drawing to but excluding the
date of reimbursement.

 

(c) Subject to the terms of the Reimbursement Agreement, amounts relating to
tender drawings and the interest portion of drawings not reimbursed by 3:00 P.M.
(prevailing Eastern time) in immediately available funds on such Business Day
shall bear interest daily at

 



--------------------------------------------------------------------------------

the Bank’s Prime Rate plus two hundred basis points (2%) from and including the
date of drawing to but excluding the date of reimbursement.

 

The principal of and interest on this Note, and other amounts required to be
paid hereunder, are payable in any coin or currency of the United States of
America which, at the time of payment, is legal tender for the payment of public
and private debts. The Bank shall not be required to present or surrender this
Note to the Corporation in connection with any payment of principal hereof or
interest hereon. The Bank, by acceptance hereof, agrees to notify the
Corporation (i) promptly upon the receipt of each payment of principal of this
Note, such notice to specify the date and amount of such payment, and (ii)
immediately in the event of nonpayment by the Corporation of any amount due and
payable hereunder.

 

This Note is subject to all of the terms and conditions of the Reimbursement
Agreement, which are hereby incorporated herein, with the same effect as if the
Reimbursement Agreement were fully set forth herein. Reference is hereby made to
the Reimbursement Agreement, executed counterparts of which are on file with the
Corporation and the Bond Trustee, for a description of the security for the
Note, the rights and obligations of the Corporation and the Bank, and such other
matters affecting the indebtedness evidenced by this Note.

 

Upon the occurrence of certain “Events of Default” (as defined in the
Reimbursement Agreement), the unpaid principal of this Note, may be declared,
and thereupon shall become, immediately due and payable as provided in the
Reimbursement Agreement.

 

This Note is issuable only as a registered Note without coupons. Notwithstanding
any provision of the Reimbursement Agreement to the contrary, this Note shall
not be subject to exchange for a Note or Notes bearing coupons.

 

This Note is not transferable or assignable to any Person other than the
provider of an Alternate Letter of Credit under the Bond Indenture. Ownership of
this Note shall be registered on the register to be maintained for that purpose
at the Principal Office of the Bond Trustee. Any transfer of this Note shall be
made in accordance with the provisions of the Reimbursement Agreement.

 

This Note is a general obligation of the Corporation, to which its full faith
and credit are pledged.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Note to be duly executed and
attested by persons thereunto duly authorized, as of the day and year first
written above.

 

[SEAL]

     

TREX COMPANY, INC.

Attest:

       

/s/ Lynn MacDonald

      By:  

/s/ Paul D. Fletcher

Lynn MacDonald

         

Paul D. Fletcher

Secretary

         

Senior Vice President, Chief Financial Officer

 